



Exhibit 10.3
Restricted Stock Unit Award (#) O-PSU20-___
DIAMONDBACK ENERGY, INC.
2019 AMENDED AND RESTATED EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD CERTIFICATE
THIS IS TO CERTIFY that Diamondback Energy, Inc., a Delaware corporation (the
“Company”), has granted you (“Participant”) hypothetical units of Common Stock
(“Restricted Stock Units”) under the Company’s 2019 Amended and Restated Equity
Incentive Plan (the “Plan”), as follows:
Name of Participant:
____________________




Target Number of Restricted Stock Units Granted:
________
 
 
 
Date of Grant:
________, 2020
 
Payment/Settlement Dates:








Fully vested Restricted Stock Units will be settled by the payment of shares of
Common Stock within 10 business days after the date on which the Compensation
Committee of the Board has made the certification required under Plan Section
7.2(d) with respect to the performance goals applicable to such Restricted Stock
Units following the date of publication of the Corporation's quarterly earnings
statement for the twelfth (12th) full quarter following the commencement of the
Performance Period (which in any event will be no later than March 15 of the
calendar year following the date such performance goals are achieved).
 
 
Performance Period:
January 1, 2020 through December 31, 2022
 
 
 
 
 
Performance Vesting Goals and Schedule:
The actual number of Restricted Stock Units with respect to which Participant
will be entitled to receive shares of Common Stock will equal the product of (i)
the Target Grant Vesting Percentage, multiplied by (ii) the Target Number of
Restricted Stock Units Granted, multiplied by (iii) the Absolute TSR Modifier.
The Target Grant Vesting Percentage will be determined based on the attainment
of (i) Continuous Service through the last day of the Performance Period, and
(ii) achieving the Relative Total Stockholder Return Percentile and Company
Absolute Total Stockholder Return performance goals set forth below:








Relative Total Stockholder Return Percentile
Target Grant Vesting Percentage
Below 25th Percentile of Peer Group
0% of Target
Between 25th Percentile of Peer Group and up to but less than 75th Percentile
Straight line interpolation between 50% and 150% of Target
At or above 75th Percentile of Peer Group
200% of Target


Company Absolute Total Stockholder Return Percentage


Absolute TSR Modifier
Below 0%
75%
Between 0% to 15%
100%
Above 15%
125%

By your signature and the signature of the Company’s representative below, you
and the Company agree to be bound by all of the terms and conditions of the
Restricted Stock Unit Award Agreement attached hereto as Annex I, and the Plan
(both incorporated herein by this reference as if set forth in full in this
document). By executing this Certificate, you hereby irrevocably elect to accept
the Restricted Stock Unit rights granted pursuant to this Certificate and the
related Restricted Stock Unit Award Agreement and to receive the Restricted
Stock Units designated above subject to the terms of the Plan, this Certificate,
and the Restricted Stock Unit Award Agreement.
PARTICIPANT






   
[Name]


Dated: ________, 2020
DIAMONDBACK ENERGY, INC.






By:
Travis D. Stice, Chief Executive Officer


Dated: ________, 2020











ADDENDUM
Definition of “Relative Total Stockholder Return Percentile”


For purposes of this Performance Award, “Relative Total Stockholder Return
Percentile” means for the Performance Period, the compound annual growth rate
amount determined for the Common Stock of the Company equal to the growth in
capital from purchasing a share in the Company assuming that the dividends are
reinvested each time they are paid (the net stock price change plus the
dividends paid during that period = “Total Stockholder Return”) in comparison to
the Total Stockholder Return for each of the companies comprising the Company’s
Peer Group designated by the Compensation Committee as defined below. How the
Company’s Total Stockholder Return ranks by percentile relative to the Total
Stockholder Return of the other Peer Group companies determines whether the
Restricted Stock Unit Target Award vests and how many shares of Common Stock are
paid out.
The Company’s percentile ranking among the Peer Group Total Stockholder Return
is calculated by ranking the Company’s Total Stockholder Return as part of the
Total Stockholder Return for the Peer Group as a whole. Total Stockholder Return
for each member of the Peer Group, including the Company, is determined over a
particular measurement period by: dividing (1) the sum of (a) the cumulative
value of dividends received during the measurement period, assuming
reinvestment, plus (b) the difference between the average share price for the
five trading days ending with the last day of the Performance Period compared to
the average share price for the five trading days ending immediately prior to
the beginning of the Performance Period; by (2) the average share price for the
five trading days ending immediately prior to the beginning of the Performance
Period. For this purpose, we assume dividends are reinvested in stock at market
prices at approximately the same time actual dividends are paid. Shareholder
return is quoted on an annualized basis. This is expressed as a compound annual
growth rate percentage calculated as TSR = (Pe – Pb + Dividends)/Pb where:
Pb = average share price for the five trading days ending immediately prior to
the beginning of the Performance Period;
Pe = average share price for the five trading days ending with the last day of
the Performance Period,
Dividends = dividends paid over the Performance Period; and
TSR = Total Shareholder Return.
The Company’s Peer Group consists of the following members:
Apache Corporation; Cimarex Energy Co.; Concho Resources Inc.; Continental
Resources, Inc.; Devon Energy Corporation; Encana Corporation; EOG Resources,
Inc.; Hess Corporation; Marathon Oil Corporation; Noble Energy, Inc.; Parsley
Energy, Inc.; Pioneer Natural Resources Company; WPX Energy, Inc.
Definition of “Absolute TSR Modifier”
For purposes of this Performance Award, “Absolute TSR Modifier” means the
percentage determined for the Performance Period as specified in the schedule
set forth above based on the Company’s annualized Absolute Total Shareholder
Return (as defined above in the definition of “Relative Total Stockholder Return
Percentile”) for the Performance Period.







DIAMONDBACK ENERGY, INC.
2019 AMENDED AND RESTATED EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
This Restricted Stock Unit Award Agreement (this “Agreement”), is made and
entered into on the execution date of the Restricted Stock Unit Award
Certificate to which it is attached (the “Certificate”), by and between
Diamondback Energy, Inc., a Delaware corporation (the “Company”), and the
Participant named in the Certificate.
Pursuant to the Diamondback Energy, Inc. 2019 Amended and Restated Equity
Incentive Plan (the “Plan”), the Administrator has authorized the grant to
Participant of the number of Restricted Stock Units set forth in the Certificate
(the “Award”), upon the terms and subject to the conditions set forth in this
Agreement and in the Plan. Capitalized terms not otherwise defined herein have
the meanings ascribed to them in the Plan.
NOW, THEREFORE, in consideration of the premises and the benefits to be derived
from the mutual observance of the covenants and promises contained herein and
other good and valuable consideration, the sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:
1.    Basis for Award. This Award is made pursuant to Section 7.1 of the Plan
for valid consideration provided to the Company by Participant. By Participant’s
execution of the Certificate, Participant agrees to accept the Award rights
granted pursuant to the Certificate and this Agreement, and to receive the
Restricted Stock Units designated in the Certificate subject to the terms of the
Plan, the Certificate, and this Agreement.
2.    Restricted Stock Units Awarded.
2.1    The Company hereby grants to Participant the number of Restricted Stock
Units set forth in the Certificate. Each Restricted Stock Unit represents a
right to receive one share of Common Stock from the Company payable in
accordance with Section 5 below and any Dividend Equivalents (as defined below)
credited to the Participant’s Restricted Stock Unit Account (as defined below)
with respect to that share.
2.2    The Company will, in accordance with the Plan, establish and maintain an
account (the “Restricted Stock Unit Account”) for Participant, and will credit
such account for the number of Restricted Stock Units granted to Participant and
any Dividend Equivalents as provided in Section 4 below. On any given date, the
value of each Restricted Stock Unit will equal the Fair Market Value on such
date of one share of Common Stock.
3.    Vesting.
3.1    The Restricted Stock Units will vest based on the Target Grant Vesting
Percentage as adjusted by the Absolute TSR Modifier, in each case, as determined
under the Performance Vesting Goals and Schedules set forth in the Certificate.
Except as otherwise provided in an employment agreement, severance plan
participation agreement or other service agreement between the Participant and
the Company or an Affiliate (a “Service Agreement”) or as provided in Sections
3.2, 3.3 or 3.4 below, if Participant ceases Continuous Service for any reason
prior to the end of the Performance Period, Participant will immediately forfeit
all the unvested Restricted Stock Units and any securities, other property or
amounts nominally credited to the Restricted Stock Unit Account, including any
Dividend Equivalents credited to the Restricted Stock Unit Account that have not
been settled or paid.
3.2    Except as otherwise provided in a Service Agreement, in the event of
Participant’s involuntary termination of employment (other than for Cause, or on
account of death or Disability) or resignation for Good Reason, in either case,
in connection with the consummation of or within 24 months after the occurrence
of a Change in Control (as defined in the Plan), (an “Acceleration Event”), with
respect to any Restricted Stock Units then outstanding under this Award, the
Relative Total Stockholder Return Percentile and Absolute TSR Modifier used to
determine the number of Restricted Stock Units that will become vested on the
Acceleration Event will be determined based on a Performance Period that ends on
the last trading day of the month preceding the date the Change in Control is
consummated (the “Accelerated Performance Period”). The Total Stockholder Return
of the Peer Group will be measured based on the reported closing stock price on
the principal exchange on the last day of the Accelerated Performance Period,
and the Total Stockholder Return of the Company will be measured on the last day
of the Accelerated Performance Period based on the price per share payable to
stockholders of the Company in connection with the Acceleration Event. The
number of shares determined based on the Relative Total Stockholder Return
Percentile for the Accelerated Performance Period, as adjusted by the Absolute
TSR Modifier, including any unpaid Dividend Equivalents credited to the
Restricted Stock Unit Account, will vest immediately and will be settled and
paid upon the consummation of such Acceleration Event.
3.3    In the event of the Participant’s death or Disability during a period of
Continuous Service, the deceased or Disabled Participant’s Target Grant Vesting
Percentage will be determined at the end of the Performance Period and the
deceased or Disabled Participant’s Restricted Stock Units, including any unpaid
Dividend Equivalents credited to the Restricted Stock Unit Account, will be
settled and paid at the same Payment/Settlement Date as if the Participant
remained in Continuous Service through the end of the Performance Period.
3.4    To the extent that a Service Agreement provides for acceleration of
vesting of any or all unvested Restricted Stock Units on termination of
Continuous Service that is more favorable to Participant than the provisions of
this Agreement, such provisions are incorporated by reference in this Agreement.
3.5    For purposes of this Agreement, “Good Reason” means Participant’s
resignation in the event of any (a) material reduction in Participant’s base
salary, bonus opportunity or severance benefits; (b) relocation of Participant’s
principal office more than 25 miles from the current location, or (c) material
diminution in the Participant’s position, duties, reporting relationship or
authority, which in any case is not cured within thirty (30) business days after
written notice thereof by you to the Board (which notice must be provided by you
to the Company within 90 days following the initial occurrence of such event)
and an opportunity to cure within the notice period (the “Cure Period”).
Resignation by the Participant following the Employer’s cure or before the
expiration of the Cure Period will constitute a voluntary resignation and not a
termination or resignation for Good Reason and will not entitle the Participant
to any benefits under this Plan. Any termination on account of a Good Reason
Resignation must occur within 120 days following the initial occurrence of such
event.
4.    Dividend Equivalents. If the Company pays any cash dividend on its
outstanding Common Stock for which the record date occurs after the Date of
Grant, the Administrator will credit the Restricted Stock Unit Account as of the
dividend payment date in an amount equal to the amount of the dividend paid by
the Company on a single Share multiplied by the number of Restricted Stock Units
under this Agreement that are unvested (based on the Target Number of Restricted
Stock Units Granted) as of that record date and such number of Restricted Stock
Units that are vested but have not been settled under the payment terms of
Section 5 (“Dividend Equivalents”). Except as otherwise provided in Section 3,
Dividend Equivalents will vest and be paid to the Participant on the dividend
payment date if Participant is in Continuous Service on the dividend payment
date declared by the Company.
5.    Payment/Settlement. Subject to Participant’s satisfaction of the
applicable withholding requirements pursuant to Section 7 hereof, the Company
will settle the Award on the Payment/Settlement Date or Dates set forth in the
Certificate by issuing to Participant one share of Common Stock for each
Restricted Stock Unit payable on that Payment/Settlement Date (and upon such
settlement, the Restricted Stock Units will cease to be credited to the
Restricted Stock Unit Account). If the Certificate does not specify a
Payment/Settlement Date, the applicable Payment/Settlement Date will be the date
within 10 business days after the Compensation Committee of the Board has made
the certification required under Plan Section 7.2(d) with respect to the
performance goals applicable to such Restricted Stock Units following the date
of publication of the Corporation's quarterly earnings statement for the twelfth
(12th) full quarter following the commencement of the Performance Period (which
in any event will be no later than March 15 of the calendar year following the
date such performance goals are achieved). If an Acceleration Event occurs, the
Payment/Settlement Date will be the date the Acceleration Event occurs. The
Administrator will enter Participant’s name as a stockholder of record with
respect to such shares of Common Stock on the books of the Company with respect
to the shares of Common Stock issued on that Payment/Settlement Date free of all
restrictions hereunder, except for applicable federal and state securities law
restrictions. Participant acknowledges and agrees that shares of Common Stock
may be issued in electronic form as a book entry with the Company’s transfer
agent and that no physical certificates need be issued. Any securities, other
property or amounts nominally credited to the Restricted Stock Unit Account
other than Restricted Stock Units will be paid in kind or, in the
Administrator’s discretion, in cash. Except as otherwise provided in Section 3,
Dividend Equivalents will vest and be paid to the Participant on the dividend
payment date if Participant is in Continuous Service on the dividend payment
date declared by the Company. To the extent that a Service Agreement provides
for acceleration of vesting of any or all unvested Restricted Stock Units on
termination of Continuous Service, such provisions are incorporated by reference
in this Agreement.
6.    Compliance with Laws and Regulations. The issuance and transfer of shares
of Common Stock on any Payment/Settlement Date will be subject to the Company’s
and Participant’s full compliance, to the satisfaction of the Company and its
counsel, with all applicable requirements of federal, state, and foreign
securities laws and with all applicable requirements of any securities exchange
on which the Common Stock may be listed at the time of such issuance or
transfer. Participant understands that the Company is under no obligation to
register or qualify the shares of Common Stock with the U.S. Securities and
Exchange Commission (“SEC”), any state securities commission, foreign securities
regulatory authority, or any securities exchange to effect such compliance.
7.    Tax Withholding.
7.1    As a condition to payment under Section 5 hereof, Participant agrees that
on or before the date as of which any portion of the Restricted Stock Units
vest, Participant will pay to the Company any federal, state, or local taxes
required by law to be withheld with respect to the Restricted Stock Units for
which the restrictions lapse and any related securities, other property or
amounts then nominally credited to the Restricted Stock Unit Account.
7.2    Participant will pay the amounts due under this Section 7 to the Company.
Such amounts will be paid by Stock Withholding, or may be paid at Participant’s
election, in cash, or (to the extent any applicable insider trading policy,
window or restriction does not prohibit Participant from engaging in a sale
transaction) by tendering shares of Common Stock held by Participant to a broker
selected by the Company for immediate sale and remittance of proceeds equal to
the required withholding amount to the Company, including shares that otherwise
would be issued and transferred to Participant as payment on the applicable
Payment/Settlement Date, with a Fair Market Value on that Payment/Settlement
Date that does not exceed the maximum statutory tax rates in the applicable
jurisdictions (subject to Participant’s written request to withhold more than
the required regular tax withholding in the applicable jurisdictions), or a
combination of cash and shares of Common Stock. If Participant fails to make
such payments, the Company or its Affiliates will, to the extent permitted by
law, have the right to deduct from any payment of any kind otherwise due to
Participant any federal, state, or local taxes required by law to be withheld
with respect to such payment. Dividend Equivalents credited to the Restricted
Stock Unit Account will be subject to withholding at the time of payment.
8.    Not Transferrable. Until the applicable Payment/Settlement Date, the
Restricted Stock Units, any related Dividend Equivalents credited to the
Restricted Stock Unit Account and any related securities, other property or
amounts nominally credited to the Restricted Stock Unit Account may not be sold,
transferred, or otherwise disposed of, and may not be pledged or otherwise
hypothecated other than by will or by the applicable laws of descent and
distribution, provided that the Restricted Stock Units and any related Dividend
Equivalents credited to the Restricted Stock Unit Account will remain subject to
the terms of the Plan, the Certificate and this Agreement.
9.    No Right to Continued Service. Nothing in this Agreement or in the Plan
imposes or may be deemed to impose, by implication or otherwise, any limitation
on any right of the Company or any Affiliate to terminate Participant’s
Continuous Service at any time.
10.    Participant’s Representations and Warranties. Participant represents and
warrants to the Company that Participant has received a copy of the Plan, has
read and understands the terms of the Plan, the Certificate, and this Agreement,
and agrees to be bound by their terms and conditions. Participant acknowledges
that there may be tax consequences upon the payment of the Restricted Stock
Units, payment of any Dividend Equivalents credited to the Restricted Stock Unit
Account or disposition of any shares of Common Stock received on a
Payment/Settlement Date, and that Participant should consult a tax advisor
before such time. Participant agrees to sign such additional documentation as
the Company may reasonably require from time to time. Participant acknowledges
that he or she is aware that copies of the Plan document and the Company’s
financial statements and information heretofore filed by the Company with the
Securities and Exchange Commission (the “SEC”) are available upon request to the
Company, at the SEC’s Public Reference Room at 100 F Street, N.E., Room 1580,
Washington, D.C. 20549, or by visiting the SEC Internet site at
http://www.sec.gov that contains reports, proxy and information statements and
other information regarding registrants that file electronically with the SEC.
11.    No Interest in Company Assets. All amounts nominally credited to
Participant’s Restricted Stock Unit Account under this Agreement will continue
for all purposes to be part of the general assets of the Company. Participant’s
interest in the Restricted Stock Unit Account will make Participant only a
general, unsecured creditor of the Company.
12.    No Stockholder Rights before Delivery. Participant will not have any
right, title, or interest in, or be entitled to vote or to receive distributions
in respect of, or otherwise be considered the owner of, any of the shares of
Common Stock covered by the Restricted Stock Units until the Payment/Settlement
Dates specified in the Certificate at which such shares of Common Stock are
issued pursuant to Section 5 hereof.
13.    Modification. The Agreement may not be amended or otherwise modified
except in writing signed by both parties.
14.    Interpretation. Any dispute regarding the interpretation of this
Agreement must be submitted by Participant or the Company to the Administrator
for review. The resolution of such a dispute by the Administrator will be final
and binding on the Company and Participant.
15.    Entire Agreement. The Plan and the Certificate are incorporated herein by
reference. This Agreement, the Certificate, and the Plan constitute the entire
agreement of the parties and supersede all prior undertakings and agreements
with respect to the subject matter hereof. If any inconsistency or conflict
exists between the terms and conditions of this Agreement, the Certificate, and
the Plan, the Plan will govern.
16.    Successors and Assigns. The Company may assign any of its rights under
this Agreement. This Agreement will bind and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement is binding upon Participant and Participant’s
heirs, executors, administrators, legal representatives, successors, and
assigns.
17.    Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Delaware without giving effect to its
conflict of law principles. If any provision of this Agreement is determined by
a court of law to be illegal or unenforceable, then such provision will be
enforced to the maximum extent possible and the other provisions will remain
fully effective and enforceable.





EXHIBIT A
Diamondback Energy, Inc. 2019 Amended and Restated Equity Incentive Plan


Diamondback Energy, Inc. Restricted Stock Unit Award Certificate